  Case 2:19-cr-00049-RMP            ECF No. 77       filed 07/08/20      PageID.280 Page 1 of 2

      United States District Court, Eastern District of Washington
                             Magistrate Judge John T. Rodgers
                                         Spokane

 USA v. JAYDIN LEDFORD                                Case No. 2:19-CR-0049-RMP-1

                                   Spokane Video Conference
                      The Defendant consented to appear via video conference

 Pretrial Release Revocation Hearing/ Detention Review                             07/08/2020
 Hearing:

 ☒ Melissa Orosco, Courtroom Deputy                  ☒ Patrick Cashman, US Atty (VTC)
 ☒ Jonathan Bot, US Probation / Pretrial             ☒ Andrea George, Defense Atty (VTC)
   Services (Telephonic)
 ☒ Defendant present in custody USM                  ☒ Interpreter NOT REQUIRED
   (SCJ/VTC)

 ☒ Defendant continued detained pending               ☐ Conditions of Release imposed
   further order of the Court
                                                      ☐ 199C Advice of Penalties/Sanctions

                                             REMARKS
        Defendant appeared, in custody, with counsel. All parties appeared by video conference/
telephonic due to COVID-19 closures.
        Defense counsel indicated they would be contesting the violation as alleged and orally moved for
a detention hearing to be held this date.

PRETRIAL RELEASE REVOCATION HEARING:
         Testifying for Government: Jonathan Bot, U.S. Probation Officer. Officer Bot was sworn in and
testified.
         Direct examination by Patrick Cashman.
         Cross examination by Andrea George.

        Government proffered a police report pertaining to the arrest of Defendant. Defense counsel
requested the report be emailed to her. Officer Bot emailed the report to defense counsel and the Court.

        Testifying for Defendant: Lupe Caballero, Investigator with Federal Defenders Office. Ms.
Caballero was sworn in and testified.
        Direct examination by Andrea George.
        Cross examination by Patrick Cashman.
        Redirect examination by Andrea George.
        Re-cross examination by Patrick Cashman.

        Argument.

        The Court found Defendant did commit the violation as alleged.


            Digital Recording/S-740              Time: 2:08 p.m. – 3:14 p.m.                      Page 1
  Case 2:19-cr-00049-RMP             ECF No. 77       filed 07/08/20      PageID.281 Page 2 of 2

DETENTION REVIEW HEARING:

        Government made factual proffer regarding electronic home monitoring or GPS monitoring.

       Testifying for Defendant: Eric Hendrikson, Social Worker with Federal Defenders Office. Mr.
Hendrikson was sworn in and testified.
       Direct examination by Andrea George.
       Cross examination by Patrick Cashman.
       Witness excused by the Court.

         Testifying for Defendant: Jonathan Bot, U.S. Probation Officer. Officer Bot remains under oath
and testified.
         Direct examination by Andrea George.
         Cross examination by Patrick Cashman.
         Redirect examination by Andrea George.
         Witness excused by the Court.

        U.S. Probation Officer Jonathan Bot addressed the Court.

        USA argued why the Court should detain the Defendant and why there are no conditions of
release which will reasonably assure the safety of any other person and the community.

        Defense counsel argued why the Defendant should be released.

The Court ordered:
            1. The Court took matter of detention under advisement.
            2. The Court finds that there is sufficient evidence to believe that the violation as alleged
               was committed by Defendant.
            3. Defendant shall be detained by the U.S. Marshal until further order of the Court.




           Digital Recording/S-740                Time: 2:08 p.m. – 3:14 p.m.                       Page 2
